



COURT OF APPEAL FOR ONTARIO

CITATION: Buccilli v. Pillitteri, 2014 ONCA
    498

DATE: 20140626

DOCKET: C56408

Laskin, Rouleau and Lauwers JJ.A.

BETWEEN

Patricia Buccilli and
    Drapery Interiors Etc. Inc.

Plaintiffs (Respondents)

and

Pasquale Pillitteri, also known as Pat
    Pilliterri, Christina Pillitteri, Patron Contracting Limited, also known as CDC
    Contracting, Birchland Homes Inc. and Vendrain Inc.

Defendants (Appellants)

AND BETWEEN

Pasquale Pillitteri, also known as Pat
    Pilliterri, Christina Pillitteri, Patron Contracting Limited, also known as CDC
    Contracting, Birchland Homes Inc. and Vendrain Inc.

Plaintiffs by Counterclaim (Appellants)

and

Patricia Buccilli,
    Drapery Interiors Etc. Inc. Antonio (Tony) Decicco and Westplex Centre Inc.

Defendants by Counterclaim (Respondents)

M.R. Kestenberg for the
    respondents

Terrence OSullivan for the interveners Renato Ventura
    and 1796248 Ontario Inc.

COSTS ENDORSEMENT

[1]

On May 29, 2014, we issued our reasons and reserved on the issue of
    costs.

[2]

The appellants and respondents have advised the court that they have
    reached an agreement on the issue of costs and that no further endorsement is
    required. However, the respondents have been unable to resolve the issue of
    costs with the interveners Renato Ventura and 1796248 Ontario Inc. The
    respondents maintain that they should be awarded costs as against the
    interveners on a partial indemnity basis fixed in the amount of $5,000 plus
    applicable taxes.

[3]

The interveners submit that they should neither receive nor be required
    to pay costs. They argue that the respondents incurred only nominal costs as a
    result of the intervention. Further, the amount of costs the respondents
    recovered from the appellants was substantial and more than adequate given the
    length of the appeal and the issues raised therein.

[4]

We agree with the submissions of the interveners and consider that a
    further award of costs over and above what the respondents recovered from the
    appellants is not warranted in the circumstances.

[5]

In the result, we make no order as to costs with respect to the
    interveners.

John Laskin J.A.

Paul Rouleau J.A.

P. Lauwers J.A.


